Citation Nr: 1539225	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  07-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disability.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee disability.  

3.  Entitlement to ratings in excess of those assigned by the RO for a left knee disability prior to June 2, 2008, from August 1, 2008 to May 27, 2013, and September 1, 2013 to October 27, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 13 to July 10, 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2009, the Veteran testified at a videoconference hearing before an acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  The Veteran was notified by letter in January 2013 that the individual who conducted his hearing was not available to participate in this decision.  The Veteran was offered an opportunity to testify at a different hearing, and informed that if he did not reply that it would be assumed that he did not want an additional hearing.  He did not respond to the notice and has not voiced any desire for a new hearing.  Hence, the Board will proceed.

During the period on appeal, the Veteran was assigned temporary total ratings on four occasions due to convalescence following left knee procedures.  These periods ran from December 14, 2005 to February 1, 2006, from June 2, 2008 to July 31, 2008,  May 28, 2013 to August 30, 2013, and October 28, 2014 to November 30, 2015.   Thus, the periods on appeal are reflected on the title page.

In April 2013, the Board denied entitlement to service connection for low back and right knee disorders, to include secondary to a left knee disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a Joint Motion for Remand (JMR). 

The issues of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, and low back disorder, to include as secondary to a service-connected left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was shown to have mild instability throughout the course of his appeal.

2.  The Veteran's left knee has not been shown to be so functionally limited as to warrant a higher rating based on limitation of motion.
 
3.  The Veteran has been shown to experience dislocated semilunar cartilage with frequent episodes of pain, locking and effusion.

4.  Ankylosis, genu recurvatum, and tibia/fibula impairment was not shown or alleged in the left leg.


CONCLUSIONS OF LAW

1.  With the exception of the earlier effective date for the compensable rating for instability and the compensable rating for dislocated semilunar cartilage, the criteria for disability ratings for a left knee disability were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  The criteria for a 10 percent rating for left knee instability were met as of the date of claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a 20 percent rating for dislocated semilunar cartilage of the left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  In addition, the Veteran testified at a videoconference hearing before an acting Veterans Law Judge in June 2009. 

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to rate a knee claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal regarding an increased rating.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for left knee patellofemoral syndrome rated at 10 percent from July 11, 2002.  In October 2005, the Veteran filed a claim for an increased rating for his service-connected left knee patellofemoral syndrome, which marks the beginning of this claim.  In July 2006, the RO denied an increased rating.  In February 2009, the RO granted service connection for left knee degenerative joint disease, which was evaluated with the left knee patellofemoral syndrome as the anatomical location and limitations were the same.  His 10 percent rating was continued.  In May 2013, the RO granted service connection for limitation of extension of the left knee evaluated at 10 percent prior to April 22, 2013 and 20 percent from April 22, 2013.  The RO also assigned a 10 percent rating for mild recurrent subluxation/lateral instability from April 22, 2013, and then again from September 1, 2013.  As the Veteran has not been assigned the highest schedular rating for his left knee disability, his appeal continues, and the Board will consider whether ratings in excess of any of those assigned by the RO are warranted.

The Veteran has generally contended that he is entitled to higher ratings for his left knee disability.  In December 2006, June 2007, January 2008, June 2009, and October 2014, he reported that his left knee disability had gotten worse.  However, it is noted that he underwent knee surgeries in December 2005, June 2008, May 2013, and October 2014.  

The Veteran has been assigned a 10 percent for his left knee disability under Diagnostic Code 5010-5260 prior to June 2, 2008, from August 1, 2008 to May 27, 2013, and from September 1, 2013 to October 28, 2014.  

He was assigned a 10 percent for limitation of extension in his left knee under Diagnostic Code 5261 (the rating code sheet lists Diagnostic Code 5260, which appears to be no more than a scrivener's error, as multiple concurrent ratings under 5260 would not be possible) from August 1, 2008 to April 23, 2013, a 20 percent rating from April 22, 2013 to May 27, 2013, and a 20 percent rating from September 1, 2013 to October 28, 2014.  

He was assigned a 10 percent for left knee instability under Diagnostic Code 5257 from April 22, 2013 to May 27, 2013 and from September 1, 2013 to October 28, 2014.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71 , Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  However, no VA examiner has suggested the presence of ankylosis in the Veteran's the left knee, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.  Likewise, impairment of the tibia and fibula has not been shown, nor has genu recurvatum, and therefore Diagnostic Codes 5262 and 5263 are not applicable and will not be discussed further.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned under Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned under Diagnostic Code 5259.

Diagnostic Codes 5260 and 5261 evaluate limitation of knee flexion and knee extension respectively.  A noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for either flexion limited to 30 degrees or extension limited to 15 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5257

The Veteran has been assigned a 10 percent rating for mild instability in his left knee as of April 22, 2013.

In August 2005, the Veteran was noted to be fitted for a left knee brace.  In February 2006, he was noted to be wearing a hinged knee brace for more stability when he was more active, and instability was noted among the Veteran's left knee problems.

At a VA examination in July 2006, the Veteran denied any episodes of subluxation, but the examiner found instability and giving way in the Veteran's left knee.  

In November 2006, while the Veteran was using a knee brace and he had mild to moderate laxity with varus stress testing, left knee instability was not specifically noted.  The instability was described as intermittent.  Similarly, in December 2006, the medical professional did not specifically find any left knee instability.  In April 2007, an orthopedic surgeon noted that the Veteran's knee was stable in the cruciates and collaterals.   In December 2007 and January 2008, the Veteran was noted to have left knee laxity, but once again, instability was not specifically noted.  

At an August 2008 VA examination, the examiner found giving way and instability to be present.  There were no signs of subluxation.  At the February 2009 VA examination, the Veteran reported experiencing two episodes of subluxation per month.  However, on examination, there was no knee instability.  Later in July 2009, he requested a knee brace.  However, on examination, his stance and gait were normal and no instability was noted.  His knees were found stable in December 2009.  No instability was noted at examinations in May 2010, August 2010, January 2011, May, 2011, July 2011, October 2011, December 2011, February 2012, April 2012, August 2012, September 2012, November 2012, December 2012, and February 2013.  By April 2013, he required further knee surgery, but still no instability was noted.  At the April 2013 VA examination, he had medial-lateral instability with valgus/varus pressure and slight patellar subluxation/dislocation.  However, the limitation was found to be the least significant instability beyond normal. 

At the August 2014 VA examination, the Veteran had no instability with Lachman's or posterior drawer tests and no valgus/varus instability.

As described, the Veteran was shown to experience instability in his left knee at various times throughout out his appeal.  While significant instability was not described, and there was not a history of falls (for example, in July 2008, the Veteran denied any unexplained falls within the previous 30 days), which might support a finding of moderate instability, the Board believes that the Veteran was experiencing mild instability in his left knee from the date his claim was received.  The Veteran's left knee was found to be unstable at times and normal at times.  However, the Veteran continuously used a brace, and given the fact that he was shown to have instability prior to August 2008, and instability at times after August 2008, the Board believes that the 10 percent rating under Diagnostic Code 5257 should be assigned throughout the appeal, but no more.

As the medical records do not document "moderate" recurrent subluxation or lateral instability, the Board finds that the criteria to assign a rating in excess of 10 percent for the Veteran's left knee under Diagnostic Code 5257 is not warranted.

Diagnostic Codes 5258 and 5259 

The Veteran underwent a partial meniscectomy in December 2005 due to a meniscal tear.  In a December 2005 VA treatment record, the Veteran noted that both knees would lock and catch approximately 2-3 times per week.  In a March 2006 VA treatment record, it was noted that the Veteran denied feeling any locking.  At the July 2006 VA examination, the Veteran reported daily locking episodes and increasing pain.  However, while the examiner noted that the Veteran's meniscus was surgically absent, he found no effusion, locking, or dislocation, and added that there was no current meniscal abnormality.

In November 2006, while he had lateral ligament pain with pressure, he had a negative McMurray's test with no effusion.  In December 2007, he had a positive McMurray's test with pain.  However, the medical records do not document any meniscus dislocations at that time.  In April 2007, it was noted that there was no meniscal pathology per an MRI.

In January 2008, it was noted that an MRI showed a large effusion, but no tears of the meniscus.  In March 2008, it was thought that the Veteran had a bucket handle tear in his medial meniscus as he was tender medially with mild effusion and a positive McMurray's test with pain.  In May 2008, the Veteran was thought to have a medial meniscus tear.  However, no effusion was found and no locking was noted.

From August 1, 2008 and May 27, 2013, the medical records show that the Veteran's knees were stable with normal motor function, normal range of motion, normal balance, normal gait, and normal stability in July 2009, December 2009, May 2010, August 2010, January 2011, May, 2011, July 2011, October 2011, December 2011, February 2012, April 2012, August 2012, September 2012, and November 2012.  The medical records do not document abnormalities of the meniscus.  The August 2008 and February 2009 VA examiners found no meniscus abnormality, although the Veteran reported locking several times per week.  However, the April 2013 VA examiner noted that the Veteran had undergone a partial meniscectomy and that the Veteran experienced frequent episodes of locking, pain, and effusion.  Additionally, it was indicated that the Veteran had residual symptoms of locking and pain.

The August 2014 VA examiner noted that the Veteran had undergone a partial meniscectomy in December 2005 due to a meniscal tear that resulted in frequent episodes of joint pain and joint effusion.  

Here, the Veteran has undergone a partial meniscectomy, and recent VA examinations have suggested the presence of pain, effusion and locking in the left knee.  As such, a 20 percent rating is warranted under Diagnostic Code 5258. 

Diagnostic Codes 5260 and 5261 

The Veteran has received a 10 percent rating for limitation of flexion of the left knee under Diagnostic Code 5260 throughout the course of his appeal.  He was also assigned a 10 percent rating for limitation of extension from August 1, 2008, and a 20 percent rating thereafter under Diagnostic Code 5261.  

In December 2005, the Veteran demonstrated full extension and flexion to 95 degrees.

At the July 2006 VA examination, he had left knee flexion limited to 100 degrees that was reduced to 94 degrees after repetitive use.  He had left knee extension of 0 degrees with no additional limitation after repetitive use.  There was pain on range of motion testing, but it was not shown to functionally limit the left knee, beyond what was shown.

In November 2006, the Veteran had left knee flexion limited to 80 degrees and extension limited to 8 degrees, compared with range of motion from 5-95 degrees in February 2006.  The Veteran was given instructions for exercises at home, which were intended to improve extension by 3 degrees within 2-4 weeks.  In January 2007, he had normal left knee range of motion.  In April 2007, his left knee flexion limited to 130 degrees with pain at the extremes, but he had full extension.  In November 2007 and March 2008, he had normal left knee range of motion.

During the period from August 1, 2008 to May 27, 2013, the Veteran demonstrated normal left knee range of motion in May 2010, August 2010, January 2011, May 2011, July 2011, October 2011, December 2011, February 2012, and April 2012.  His range of motion was 130 degrees in August 2012, September 2012, and November 2012.  At August 2008 and February 2009 VA examinations, the Veteran's flexion was limited to 90 degrees, but he demonstrated full extension to 0 degrees.  At the April 22, 2013 VA examination, he had flexion limited to 35 degrees and extension limited to 15 degrees.  

As described, the medical records do not demonstrate flexion limited to 30 degrees at any time during the appeal.  Likewise, the Veteran's left knee extension was only shown to meet the criteria for a rating in excess of 10 percent as of the April 22, 2013 VA examination.  As such, a 20 percent rating was correctly assigned as of the date of that examination under Diagnostic Code 5261.

As the medical records do not demonstrate left knee extension limited to 15 degrees prior to April 22, 2013 or limited to 20 degrees after April 22, 2013, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's left knee extension is not warranted for this time period.

During the period from September 1, 2013 to October 27, 2014, the Veteran was rated at 20 percent under Diagnostic Code 5261 and 10 percent under Diagnostic Code 5260.

The Veteran's left knee flexion was limited to 90 degrees in October 2013.  At the August 2014 VA examination, the Veteran demonstrated left knee flexion that was limited to 90 degrees with pain beginning at 75 degrees and full extension to 0 degrees.  He had no additional limitation after repetitive use.  

The RO assigned 10 percent under Diagnostic Code 5010-5260 and 20 percent under Diagnostic Code 5261.  However, even considering painful range of motion, the Veteran did not satisfy the criteria to assign even compensable rating.  Thus, the Board finds that the criteria to assign a higher rating for the Veteran's left knee flexion under Diagnostic Code 5260 is not warranted for this time period.  

Regarding extension, the RO assigned a 20 percent rating from September 1, 2013 to October 28, 2014 under Diagnostic Code 5261.  As the medical records do not demonstrate left knee extension limited to 20 degrees at any time, the Board finds that the criteria to assign higher rating for the Veteran's left knee extension is not warranted.

In reaching the above conclusions with regard to the left knee, the Board has considered whether a higher disability evaluation is warranted for the disabled joint on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's primary complaint is left knee pain.  However, he has received multiple compensable ratings for his left knee.  The Board recognizes that the Veteran has experienced pain in his left knee during various testings and examinations, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  It is acknowledged that several functional limiters were identified at the Veteran's examinations.  However, none of these limiting factors was actually shown to diminish the Veteran's range of motion in either left knee.  While additional limitation of motion has been shown following repetitive motion testing, these limitations did not actually limit motion to a level which would support a higher disability rating based on either flexion or extension.  In addition, he consistently retained a normal gait and normal muscle strength and tone in his lower extremities.  As such, the Board does not find that the Veteran's range of motion is so functionally limited as to warrant a rating in excess of the ratings assigned above.  



Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which has been specifically contemplated within the schedular ratings that have been assigned.  He has been provided with multiple thorough VA examinations during the course of his appeal that have consistently failed to identify any symptomatology that has not been reasonably contemplated by the schedular Diagnostic Codes that were considered.  While the Veteran has undergone multiple left knee surgeries, he received 100 percent ratings during convalescent recovery periods.  The Board has carefully reviewed the Veteran's statements.  However, the Board does not believe that a unique situation has been identified.  Essentially, the Veteran has reported that pain in his left knee is causing secondary problems.  However, as discussed above, the Veteran's compensable ratings have been specifically assigned in response to the presence of pain and instability.  Therefore, because the schedular rating criteria reasonably describe the Veteran's disabilities level and symptomatology, referral for consideration of an extraschedular rating is not warranted. 

Regarding whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, it is not suggested that the Veteran's left knee disability alone render him unemployable.  Indeed, the Veteran has worked at various jobs during the periods on appeal.  Thus, the Board finds that Rice is inapplicable. 


ORDER

A 10 percent rating is granted for instability of the left knee for the duration of the Veteran's appeal prior to October 28, 2014, with the exception of the periods for which total temporary ratings were assigned, subject to the laws and regulations governing the award of monetary benefits.

A 20 percent rating for dislocated semilunar cartilage is granted, subject to the laws and regulations governing the award of monetary benefits. 

With the exception of the earlier effective date for the compensable rating for instability and the compensable rating for dislocated semilunar cartilage, higher ratings than those assigned for the left knee are denied.



REMAND

The Veteran contends that he has developed a right knee disorder and a low back disorder, both secondary to his service-connected left knee disability.

The Veteran was afforded VA examinations in July 2006, February 2009, and April 2013.  However, as discussed in the JMR, none of these examinations addressed the possibility of aggravation.  In August 2014, the VA was afforded additional VA examinations in order to comply with the JMR.  However, while the Board appreciates the thoroughness and completeness of the examination, the examiners did not specifically opine (consistent with VA parlance) as to whether the Veteran's service-connected left knee "aggravated" his current right knee disability and/or low back disability.

Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service connected disability.  See 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Unfortunately, the opinions from the VA examiners fail to clearly address whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected left knee disability aggravated his right knee disorder and/or low back disorder.  

The Board acknowledges that the issue of aggravation is complicated and often difficult to explain to the rating medical professionals.  However, the Court of Appeals for Veterans Claims has found that it is not at all clear that a medical opinion finding simply that a claimed disorder is not "caused by" a service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court's rationale is that such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

Therefore, an addendum opinion regarding aggravation is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claim folder to the examiners who provided the August 2014 VA opinions, or if these examiners are not available, to another examiner(s) of appropriate expertise.  If an opinion(s) cannot be provided without an examination(s), one should be scheduled.  The examiners are asked to answer the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's right knee disorder and/or low back disorder were directly caused by a service connected disability (to specifically include a left knee disability).  Why or why not?  

In so doing, the examiner should review and address the April 2006 physician's opinion that the Veteran's back was secondary to his service-connected left knee disability, the December 2006 physician's opinion that the Veteran's right knee disorder was secondary to his service-connected left knee disability, and the April 2013 VA examiner's opinion that the Veteran's right knee disorder was secondary to the development and progression of degenerative joint disease and joint instability, which is greater than might be expected with normal aging.

b) Is it at least as likely as not (50 percent or greater) that the Veteran's right knee disorder and/or low back disorder were aggravated (i.e. permanently made worse beyond the natural progression of the disability) by the Veteran's service connected left knee disability.  Why or why not?

If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


